      Case 4:20-cv-00486-DPM Document 17 Filed 09/30/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DON HAMRICK                                                  PLAINTIFF

v.                       No. 4:20-cv-486-DPM

ASA HUTCHINSON, Governor;
JAMES M. MOODY, Federal Judge;
CLAYTON HIGGINS, Case Analyst,
SCOTUS; DAVID SACHAR, Director,
Judicial Discipline Commission; STARK
LIGON, Director, Office of Professional
Responsibility; ROBERT EDWARDS, Judge,
White County Circuit Court; MARK DERRICK,
Judge; MILAS HALE, Judge; DON RANEY,
Prosecutor; JOHN POLLARD, Chief of Police,
City of Kensett, Arkansas; CHRISTINA
ALBERSON, Mayor's Assistant and Clerk,
Kensett District Clerk; LAURA BALLENTINE,
Clerk, Kensett Water Department; MID-SOUTH
HEALTH SYSTEMS                                          DEFENDANTS

                             JUDGMENT
     The complaint is dismissed without prejudice. The criminal cases,
NQ 8, are remanded to the District Court of Kensett, Arkansas.




                                  D .P. Marshall f r.
                                  United States District Judge
